04/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0307


                                       DA 20-0307
                                                                           LED
DENNIS J. HOBBS,                                                       APR 11)2021
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
              Petitioner and Appellant,                              qtatp. nf 1Viontana

       v.
                                                                    ORDER
 STATE OF MONTANA,

              Respondent and Appellee.



       Appellant Dennis J. Hobbs has filed a document titled "Appellant's Informal Brief
on Appeal," along with numerous documents that he has labelled as "Augmented Record
for the Appeal." He has also filed a "Motion to File Informal Brief on Appeal Under
Verification," noting he presently resides in the Idaho State Correctional Center and
asserting he does not have access to an adequate law library. He states that "Nhese
documents are adequate to demonstrate validity of Appellant's issues, claims and
arguments on appeal."
       During the course of this proceeding, the Court has granted Hobbs two 120-day
extensions of time to present his opening appellate brief. The second extension required
that the brief be filed by April 8, 2021, and stated,"No further extensions will be granted."
On March 16, 2021, Dobbs filed a motion for a third 120-day extension. On March 24,
2021, we denied the request and ordered that Hobbs file his opening brief by April 8,2021,
as previously ordered.
       Hobbs has now presented the afore-described documents for filing as his opening
brief. The documents utterly fail to comply with the Rules of Appellate Procedure or,
indeed, to make any argument whatsoever. Hobbs appears to have simply provided
docuinents and requested that the Court review them to determine his claims and any relief
to \\ hich he is entitled. From a review of the record provided by the District Court, Hobbs
appears to be appealing orders entered by the District Court on April 21, 2020, entitled
"Orders 1) Denying and Disrnissing Successive Petition for Post-Conviction Relief; & 2)
Denying Motion for Judicial Notice."
       While we understand the challenges of drafting a brief while incarcerated, and grant
technical leniency to pro se litigants, we cannot condone the complete failure to construct
a legal argument. Hobbs' papers do not constitute an appellate brief, and we cannot even
ask the State of Montana to respond to them. Therefore,
      IT IS ORDERED that the appeal is dismissed with prejudice.
       The Clerk of the Supreme Court is directed to provide a copy        of this Order to
Appellant Dennis J. Hobbs personally and to the State of Montana.
      DATED this Z-t
                   /
                   1
                   413y of April, 2021.



                                                              Chief Justice


                                                                           / co,




                                                                Justices